Citation Nr: 1434183	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-23 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for ulcers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Next, the evidentiary record reflects the Veteran has been diagnosed with PTSD, depression, and anxiety disorder, NOS.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly characterized as separate claims for service connection for PTSD and depression, as service connection for an acquired psychiatric disorder, including PTSD, to address all possible psychiatric disorders.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for ulcers is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder is causally or etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a psychiatric disability as a result of his duties on the U.S.S. Jack Williams, which included involvement in aid and rescue efforts following a suicide terrorist bombing in Beirut.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)(2013).

During the course of the appeal, the Veteran has been diagnosed with depression and PTSD by private physician, "Dr. P.A."  However, the July 2010 VA examiner diagnosed only anxiety disorder, NOS, and not PTSD.  In this regard, the question that must be determined is whether there is a diagnosis of PTSD at any time since the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  Therefore, while the July 2010 examiner concluded the Veteran did not meet the criteria for a PTSD diagnosis, the Board finds that a current diagnosis of PTSD is established based upon private treatment records.

Moreover, the evidence contains a VA memorandum conceding the Veteran's stressor event involving the aid and rescue work completed by the U.S.S. Jack Williams.  The memorandum reflects that he was attached to the U.S.S. Jack Williams during the time of the bombing in Beirut.

Furthermore, in diagnosing an anxiety disorder, NOS, the July 2010 VA examiner indicated that the Veteran was "actively coping with several stressors from the time he was in the military. . . . As he deals with these issues, this examiner believes that it causes anxiety that negatively affects [the Veteran's]  mood and may manifest or exacerbate angry feelings."

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety, is warranted.  The Veteran has been diagnosed with each of these conditions during the pendency of the appeal, and a VA examiner concluded that the Veteran continues to experience psychiatric symptoms based on a confirmed stressor event that occurred during active duty. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety, is granted.


REMAND

The Veteran seeks service connection for ulcers.  A VA psychiatric examination from July 2010 reflects a diagnosis of ulcers, and 2008 private treatment from "Dr. K.C." references a past medical history of ulcers.  In his March 2009 application for service connection, the Veteran indicated that he first began experiencing ulcers in 1994 and received treatment from private physician, "Dr. J.L."  Although records were requested from Dr. J.L., the request was limited to records from March 2008.    On remand, the RO must make efforts to obtain all outstanding records from Dr. J.L., as well as any other outstanding, pertinent private treatment records identified by the Veteran.  Because the Veteran has a diagnosis of ulcers in a 2008 psychiatric examination and in-service treatment for gastritis, the Board also finds that a VA examination will assist in clarifying the nature of the claimed disability on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his claimed ulcers, as identified by the Veteran, to include all  records from Dr. J.L.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2012).

2.  Schedule the Veteran for an appropriate examination to assist in determining the current nature and etiology of any diagnosed ulcers.

The relevant documents in the claims file should be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination, including any indicated tests and studies, and provide a diagnosis for any pathology found. The examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the examiner's report.

Then, the examiner should offer an opinion as to whether it is least as likely as not (50 percent probability or greater) that any current ulcers were incurred in service or are otherwise related to service, to include the in-service treatment of gastritis in February 1981.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


